DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-11, and 14-20 are rejected under 35 U.S.C. § 103) as being unpatentable over Wright et al (US 9374869 B1; previously relied upon; hereinafter “Wright”).
Re Claim 1:
Wright discloses a luminaire (lighting device 100, shown in the embodiment of Fig 1B; utilizing the grooves described in Col 3, lines 62-63 as the LEP 102 may include grooves on the broad side 106; and utilizing the sensor 105 described in Col 7, lines 36-42 as the sensor 105 may be a motion sensor 105 that senses motion (e.g., cars, pedestrians, etc.) and provides an indication signal to an on-off switch to control whether one or more of the sets of LEDs 116, 118, 120, 122 are powered on or off. Alternatively or in addition, the motion sensor 105 may also be coupled to a dimmer to control the intensity level of light emitted by one or more of the sets of LEDs 116, 118, 120, 122) comprising: 
a waveguide body (LEP 102) and light extraction component (grooves described in Col 3, lines 62-63 as the LEP 102 may include grooves on the broad side 106) ; and 
the LEP 102 may include grooves on the broad side 106).
a plurality of light sources (four sets of LEDs 116, 118, 120, and 122, shown in Fig 1B and described in at least Col 4, lines 1-3) arranged along an edge of the waveguide body (specifically along narrow sides 108, 110, 112, and 114, shown in Fig 1B), 
the plurality of light sources (116, 118, 120, and 122) having different angular positions relative to the waveguide body (shown in Fig 1B) 
for altering an illuminance distribution pattern of the luminaire (described in at least Col 4, lines 53-55 as distribution pattern of the light emitted through the broad side 106 of the LEP 102 may depend on the particular set of LEDs that are powered on or off; further, the claimed limitation of for altering an illuminance distribution pattern of the luminaire does not differentiate from the disclosure of Wright since the manner of operating the device does not differentiate an apparatus claim from the prior art, MPEP § 2114 II)
by selecting one of a plurality of activation patterns of the plurality of light sources (described in Col 4, lines 53-55; further, the limitation of by selecting one of a plurality of activation patterns of the plurality of light sources is a Product-By-Process limitation that is unpatentable in an apparatus claim under MPEP § 2113).
With further regard to the plurality of light sources (116, 118, 120, and 122), Wright at least suggests wherein each of the plurality of light sources (each of 116, 118, 120, and 122) is configured to provide a distribution pattern with a distinct azimuthal component from the surface of the waveguide body (106 of 102) by comparing the configurations and distribution In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Wright as at least suggesting wherein each of the plurality of light sources is configured to provide a distribution pattern with a distinct azimuthal component from the surface of the waveguide body.
Re Claim 5:
With regard to an azimuthal component, Wright at least suggests:
 wherein the illuminance distribution pattern comprises a combined azimuthal component that is steered by the different angular positions of the plurality of light sources relative to the waveguide body and the selected one of the plurality of activation patterns of the plurality of light sources by comparing the configurations and distribution patterns shown Figs 2B, 3B, 4B, 5B, 6B, and Figs 7A-7D. One of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized that Fig 1B capable of similar distribution patterns (of polygonal shape) with an azimuthal component. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Wright as at least suggesting the illuminance distribution pattern comprises a combined azimuthal component that is steered by the different angular positions of the plurality of light sources relative to the waveguide body and the selected one of the plurality of activation patterns of the plurality of light sources.
Re Claim 6:
Wright further disclose a programmable device (sensor 105, Col 7, lines 36-42) for selecting the one of the plurality of activation patterns (indication signal, Col 7, lines 36-42) of the plurality of light sources (described in Col 7, lines 36-42).
Re Claim 7:
Wright further discloses wherein the programmable device (105) stores the plurality of activation patterns (necessarily occurring due to the described indication signal in Col 7, lines 36-42).
Re Claim 8:
Wright further discloses wherein the plurality of light sources (116, 118, 120, and 122) each comprise a plurality of LEDs (shown in Fig 1B and described in Col 4, lines 2-3 as four sets of light emitting diodes (LEDs)).
Re Claim 9:
Wright further discloses wherein the edge of the waveguide body (102) has a polygonal shape comprising a plurality of sides (polygonal shape of 8 sides shown in Fig 1B) and the plurality of light sources (116, 118, 120, and 122) are arranged along at least two sides of the plurality of sides (shown on four side in Fig 1B).
Re Claim 10:
Wright wherein the edge of the waveguide body (102) has a first shape (irregular octagon) and the plurality of light sources are spaced in a format having a second shape (a rectangular shape), the first shape being different than the second shape (shown in Fig 1B).
Re Claim 11:
Wright discloses a luminaire (lighting device 100, shown in the embodiment of Fig 1B; utilizing the grooves described in Col 3, lines 62-63 as the LEP 102 may include grooves on the broad side 106; and utilizing the sensor 105 described in Col 7, lines 36-42 as the sensor 105 may be a motion sensor 105 that senses motion (e.g., cars, pedestrians, etc.) and provides an indication signal to an on-off switch to control whether one or more of the sets of LEDs 116, 118, 120, 122 are powered on or off. Alternatively or in addition, the motion sensor 105 may also be coupled to a dimmer to control the intensity level of light emitted by one or more of the sets of LEDs 116, 118, 120, 122) comprising: 
a waveguide body (LEP 102) having an edge (specifically including narrow sides 108, 110, 112, and 114, shown in Fig 1B) and a plurality of light extraction elements (grooves) arranged on a surface of the waveguide body (on broad side 106 of 102, described in Col 3, lines 36-34 of the LEP 102 may include grooves on the broad side 106), 
the surface (106) being disposed substantially perpendicular to the edge (perpendicular to 108, 110, 112, and 114, shown in Fig 1B); and 
a plurality of light sources (four sets of LEDs 116, 118, 120, and 122, shown in Fig 1B and described in at least Col 4, lines 1-3) each comprising a bank of LEDs (shown in Fig 1B and described in Col 4, lines 2-3 as four sets of light emitting diodes (LEDs)), 
the plurality of light sources (116, 118, 120, and 122) arranged along the edge of the waveguide body (specifically along 108, 110, 112, and 114, respectively, shown in Fig 1B), 
wherein the plurality of light sources (116, 118, 120, and 122) have different angular positions relative to the waveguide body (shown in Fig 1B); 
the sensor 105 may be a motion sensor 105 that senses motion (e.g., cars, pedestrians, etc.) and provides an indication signal to an on-off switch to control whether one or more of the sets of LEDs 116, 118, 120, 122 are powered on or off; additionally, Col 4, lines 53-55 describes distribution pattern of the light emitted through the broad side 106 of the LEP 102 may depend on the particular set of LEDs that are powered on or off ).
With further regard to the plurality of light sources (116, 118, 120, and 122), Wright at least suggests wherein each of the plurality of light sources (each of 116, 118, 120, and 122) is configured to provide a distribution pattern with a distinct azimuthal component from the surface of the waveguide body (106 of 102) by comparing the configurations and distribution patterns shown in Figs 2A-6B. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Wright as at least suggesting wherein each of the plurality of light sources is configured to provide a distribution pattern with a distinct azimuthal component from the surface of the waveguide body.
Re Claim 14:
With regard to an azimuthal component, Wright at least suggests:
 wherein the illuminance distribution pattern comprises a combined azimuthal component that is steered by a combination of the different angular positions of the plurality of light sources relative to the waveguide body and the one of the plurality of activation patterns of the plurality of light sources by comparing the configurations and distribution patterns shown Figs 2B, 3B, 4B, 5B, 6B, and Figs 7A-7D. One of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized that Fig 1B capable of similar distribution patterns (of polygonal shape) with an azimuthal component. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Wright as at least suggesting the illuminance distribution pattern comprises an azimuthal component that is steered by a combination of the different angular positions of the plurality of light sources relative to the waveguide body and the one of the plurality of activation patterns of the plurality of light sources.
Re Claim 15:
Wright further discloses wherein the programmable device (105) stores the plurality of activation patterns (necessarily occurring due to the described indication signal in Col 7, lines 36-42).
Re Claim 16:
Wright further discloses wherein the edge of the waveguide body (102) has a polygonal shape comprising a plurality of sides (polygonal shape of 8 sides shown in Fig 1B) and the plurality of light sources (116, 118, 120, and 122) are arranged along at least two sides of the plurality of sides (shown on four side in Fig 1B).
Re Claim 17:
Wright wherein the edge of the waveguide body (102) has a first shape (irregular octagon) and the plurality of light sources are spaced in a format having a second shape (a rectangular shape), the first shape being different than the second shape (shown in Fig 1B).
Re Claim 18:
Wright discloses a method of controlling a luminaire (a method controlling light device 100, in the embodiment of Fig 1B and utilizing the grooves described in Col 3, lines 62-63 as the LEP 102 may include grooves on the broad side 106; operated by a user as described in Col 6, lines 23-41); the method further described below) having a waveguide body (LEP 102) and light extraction component (grooves) on a surface of the waveguide body (on broad side 106 of 102, described in Col 3, lines 36-34 of the LEP 102 may include grooves on the broad side 106), 
the method comprising: 
arranging a plurality of light sources (LEDs 116, 118, 120, and 122) along an edge of the waveguide body (specifically along narrow sides 108, 110, 112, and 114, respectively, shown in Fig 1B) in different angular positions relative to the waveguide body (shown in Fig 1B); and
selecting one of a plurality of activation patterns (light distribution pattern, Col 6, line 32) of the plurality of light sources (116, 118, 120, and 122) to control an illuminance distribution pattern of the luminaire (described in Col 6, lines 23-41).
With further regard to the plurality of light sources (116, 118, 120, and 122), Wright at least suggests each of the plurality of light sources (each of 116, 118, 120, and 122) provides a distribution pattern with a distinct azimuthal component from the surface of the waveguide body by comparing the configurations and distribution patterns shown in Figs 2A-6B. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Wright as at least suggesting each of the plurality of light sources (116, 118, 120, and 122) provides a distribution pattern with a distinct azimuthal component from the surface of the waveguide body.
Re Claim 19:
Wright further discloses wherein selecting the one of the plurality of activation patterns (light distribution pattern) of the plurality of light sources (116, 118, 120, and 122) comprises receiving a user input (described in Col 6, lines 29-34 as a user may power on one or more of the sets of LEDs 116, 118, 120, 122 and power off the remaining sets of LEDs 116, 118, 120, 122 to achieve a light distribution pattern that reduces the level of illumination of a particular part of the area around the lighting device 100).
Re Claim 20:
Wright further discloses wherein selecting one of a plurality of activation patterns (light distribution pattern) of the plurality of light sources (116, 118, 120, and 122) comprises illuminating selected ones of the plurality of light sources (described in Col 6, lines 29-34 as a user may power on one or more of the sets of LEDs 116, 118, 120, 122 and power off the remaining sets of LEDs 116, 118, 120, 122 to achieve a light distribution pattern that reduces the level of illumination of a particular part of the area around the lighting device 100).

Claims 2-4 and 12-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Wright in view of Kang et al (US 7891840 B1; previously relied upon; hereinafter “Kang”).

Re Claim 2-4:
Wright further discloses wherein the light extraction component (grooves) comprises light extraction elements (each of the grooves) that are arranged on the waveguide body (specifically arranged on 106 of 102 as described in Col, lines 62-63 as the LEP 102 may include grooves on the broad side 106).
With regard to the spacing of the plurality of light sources, Wright at least suggests the plurality of light sources forms a hexagon by describing in Col 8, lines 4-19 that the LEP 102 may have other shapes… LEP 102 may have a polygon and other non-polygon shape and is not limited to the example shapes identified in this description and may have fewer or more than eight narrow sides… in some alternative embodiments, the lighting device 100 may include fewer or more than four sets of LEDs that emit light toward correspondingly narrow sides of the LEP 102… the lighting device 100 may include one, two, three, five, or more sets of LEDs that are positioned proximal to a corresponding narrow side of the LEP 102 having an octagonal or another shape.  With regard to the description of five or more sets of LEDs that are positioned proximal to a corresponding narrow side of the LEP 102, one of ordinary skill in the art before the effective filing date would have readily envisioned the plurality of light sources forming a hexagon since that would only require one more set of the explicitly disclosed five sets of LEDs. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Wright as at least suggesting the plurality of light sources forms a hexagon.
Wright is silent on the geometry of the light extraction elements as compared with the spacing of the light sources, specifically including:

wherein a spacing of the plurality of light sources matches the polygonal geometry of the array, and
wherein the polygonal array is a hexagonal array and the spacing of the plurality of light sources forms a hexagon.
Kang teaches: 
light extraction components (rising surface 111 containing irregular notches 12, shown in Fig 8 and described in Col 4, ~ lines 11-17) that are arranged in a polygonal geometry (necessarily occurring due to the configuration shown in Fig 6 and description in at least Col 3, ~ lines 38-43),
wherein a spacing of a plurality of light sources (radiating members 3) matches the polygonal geometry of the array (Fig 8 transposed with Fig 6), and
wherein the polygonal array is a hexagonal array (Fig 8 transposed with Fig 6) and the spacing of the plurality of light sources (3) forms a hexagon (Fig 8 transposed with Fig 6).
Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the light extraction components illumination between the periphery of the diffusion plate (4) and the center thereof could be prevented).
Re Claims 12-13:
Wright further discloses wherein the light extraction component (grooves) comprises light extraction elements (each of the grooves) that are arranged on the waveguide body (specifically arranged on 106 of 102 as described in Col, lines 62-63 as the LEP 102 may include grooves on the broad side 106).
Wright is silent regarding:
wherein light extraction elements (rising surface 111 containing irregular notches 12, shown in Fig 8 and described in Col 4, ~ lines 11-17) that are arranged in a polygonal geometry (necessarily occurring due to the configuration shown in Fig 6 and description in at least Col 3, ~ lines 38-43), and
wherein a spacing of a plurality of light sources (radiating members 3) matches the polygonal geometry of the array (Fig 8 transposed with Fig 6).
Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the light extraction components illumination between the periphery of the diffusion plate (4) and the center thereof could be prevented).

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive.
Re Claim 1 (and applicable to claims 11 and 18), on Pages 6-7 in the Remarks, Applicant argues that Wright does not disclose a distribution with each of the plurality of light sources (provides a distribution pattern with a distinct azimuthal component from the surface of the waveguide body. In response, the examiner has changed the ground of rejection from anticipated to obvious and points to Figs 2A-6B as providing configurations and distribution patterns that when compared with each other at least suggests each of the plurality of light sources (116, 118, 120, and 122) provides a distribution pattern with a distinct azimuthal component from the surface of the waveguide body, specifically given the guidance set forth in MPEP § 2125 that drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875